       Case 1:17-cv-04327-LLS-RWL Document 111 Filed 09/27/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                )
MICHAEL DARDASHTIAN, individually and on                        )
behalf of COOPER SQUARE VENTURES, LLC                           )
NDAP, LLC and CHANNEL REPLY, LLC1                               )
                                                                )
                          Plaintiffs,                           )
                                                                )
        -against-                                               )
                                                                )
DAVID GITMAN, JEREMY FALK, SUMMIT                               )
ROCK HOLDINGS, LLC, ACCEL                                       )
COMMERCE, LLC, DALVA VENTURES, LLC,                             )
KONSTANTYN BAGAIEV, OLESKSII                                    )
GLUKHAREV and CHANNELREPLY, INC.                                )
                                                                )
                                                                )
                          Defendants.                           ) Case No. 17 CV 4327 (LLS) (RWL)
                                                                )
                                                                )
DAVID GITMAN, individually, and on behalf of                    )
COOPER SQUARE VENTURES, LLC, and                                )
NDAP, LLC                                                       )
          Counterclaim Plaintiffs,                              )
                                                                )
        -against-                                               )
                                                                )
MICHAEL DARDASHTIAN                                             )
                                                                )
                 Counterclaim Defendant.                        )
                                                                )

                             MOTION TO WITHDRAW AS COUNSEL



1
 The correct spelling of both defendant ChannelReply, Inc. (“CR Inc.”) and plaintiff ChannelReply, LLC (“CR
LLC”) has no space between the words “Channel” and “Reply.” Counsel further notes that since the filing of this
action, CR Inc. has been dissolved pursuant to Court Order, dated June 19, 2017.
       Case 1:17-cv-04327-LLS-RWL Document 111 Filed 09/27/19 Page 2 of 3




         PLEASE TAKE NOTICE, that upon the annexed declaration of Brian S. Cousin, Esq.,

individually and on behalf of Dentons US LLP, and upon all prior proceedings herein, counsel

will move this Court before the Honorable Robert W. Lehrburger, United States Magistrate Judge

for the Southern District of New York, at the Courthouse located at 500 Pearl Street, New York,

New York 10007 on October 21, 2019 at 10:00 a.m. or as soon thereafter as counsel can be heard,

for:

         1.    An Order allowing the undersigned Dentons US LLP to withdraw as counsel of

 record for Defendants David Gitman, Accel Commerce, LLC, Dalva Ventures, LLC, and

 ChannelReply, Inc., and Counterclaim plaintiffs David Gitman, individually, and on behalf of

 Cooper Square Ventures, LLC and NDAP, LLC (together, “Defendants-Counterclaimants”),

 pursuant to Local Rule 1.4 and Model Rules of Professional Conduct Rule 1.16;

         2.    An Order granting Defendants thirty (30) days to retain new counsel;

and

         3.    Such other and further relief as to the Court deems just and proper.



Dated: New York, New York
       September 27, 2019

                                                 /s/ Brian S. Cousin
                                                 Brian S. Cousin, Esq.
                                                 Mark D. Meredith, Esq.
                                                 DENTONS US LLP
                                                 1221 Avenue of the Americas, Suite
                                                 2500
                                                 New York, New York 10020
                                                 Telephone: (212) 768-6700
                                                 Facsimile: (212) 768-6800
                                                 brian.cousin@dentons.com
                                                 mark.meredith@dentons.com
            Case 1:17-cv-04327-LLS-RWL Document 111 Filed 09/27/19 Page 3 of 3

                                             Attorneys for Defendants David
                                             Gitman, Accel Commerce, LLC, Dalva
                                             Ventures, LLC, ChannelReply, Inc. and
                                             Counterclaim Plaintiffs David Gitman,
                                             individually, and on behalf of Cooper
                                             Square Ventures, LLC and NDAP,
                                             LLC


113130551
